Exhibit 99.1 For further information: Jude Beres Chief Financial Officer JBeres@UniversalLogistics.com Universal Logistics Holdings, Inc. Reports Second Quarter 2017 Financial Results Warren, MI – July 27, 2017 — Universal Logistics Holdings, Inc. (NASDAQ: ULH) today reported second quarter 2017 net income of $2.7 million, or $0.10 per basic and diluted share, on total operating revenues of $305.2 million.This compares to $9.0 million, or $0.32 per basic and diluted share, during second quarter 2016 on total operating revenues of $276.8 million.
